IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Dauphin County Tax Sale of 2013       :
                                             :
Appeal of: Samuel M. Hester                  :   No. 2306 C.D. 2014



                                      ORDER



             NOW, February 22, 2016, upon consideration of appellant’s application

for reargument, the application is denied.



                                             MARY HANNAH LEAVITT,
                                             President Judge